DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (USPUB 2008/0172566).

As to Claim 1, Park discloses an electronic device comprising: a first port and a second port (Figure 3b, Elements 100a and 200a); a system (Figure 3b); a battery (Element 120); a first charging circuit electrically coupled with the first port, the system, and the battery (Element 100); and a second charging circuit electrically coupled with the second port, the system, the battery, and the first charging circuit (Element 200, 130, and 220). 
As to Claim 2, Park discloses the electronic device of claim 1, further comprising a processor for, in response to an external device being coupled to at least one of the first port and the second port, detecting the coupling of the external device (Figure 3b, controllers). 

As to Claim 14, Park discloses the electronic device of claim 2, wherein the processor comprises an embedded controller or a port controller (Figure 3b). 
As to Claim 15, Park discloses the electronic device of claim 1, wherein the first charging circuit comprises a first buck boost converter and a first charger, and the second charging circuit comprises a second buck boost converter and a second charger (Paragraph 60, DC-DC converters are selected to increase (boost) decrease (buck) and input and are selected/designed accordingly). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim et al. (USPUB 2016/0241066).

As to Claim 10, Park discloses the electronic device of claim 2, but does not expressly disclose wherein the first power supply or the second power supply is a travel adaptor, a high-speed battery charger, a wireless charger, or a solar charger.  Kim discloses wherein the first power supply or the second power supply is a travel adaptor (Paragraph 80).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teachings of Kim’s travel adaptor and add it to the device of Park, in order to allow for the device to be charged when traveling.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Jung et al. (USPUB 2015/0280457).

As to Claim 11, Park discloses the electronic device of claim 2, but does not expressly disclose wherein in response to an on the go (OTG) device being coupled to at least one of the first port and the second port, the processor controls a charging circuit electrically coupled with the port coupled with the OTG device, to forward power from the battery to at least one of the OTG device and the system, at least partially on the basis of power required by the OTG device and power required by the system.  Jung discloses in response to an on the go (OTG) device being coupled to at least one of the first port and the second port, the processor controls a charging circuit electrically coupled with the port coupled with the OTG device, to forward power from the battery to at least one of the OTG device and the system, at least partially on the basis of power required by the OTG device and power required by the system (Paragraph 63).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teachings of recognize an OTG device, as disclosed by Jung, and adapt the device of Park to allow and recognize an OTG device being connected and to provide charging to it. 
As to Claim 12, Park discloses the electronic device of claim 2, but does not expressly disclose wherein in response to an power supply being coupled to any one port among the first port and the second port, and an OTG device being coupled to the other port, the processor controls the first charging circuit and the second charging circuit to, in response to power required by the system and power required by the OTG device being less than power inputted from the power supply, forward the power required by the system and the power required by the OTG device to the system and the OTG device among the power inputted from the power supply, and supply the remnant power to the battery.  Jung discloses wherein in response to an power supply being coupled to any one port among the first port and the second port, and an OTG device being coupled to the other port, the processor controls the first charging circuit and the second charging circuit to, in response to power required by the system and power required by the 
As to Claim 13, Park discloses the electronic device of claim 12, but does not expressly disclose wherein in response to the power required by the system and the power required by the OTG device being greater than the power inputted from the power supply, the processor forwards the power inputted from the power supply to the system and the OTG device, and forwards power corresponding to power subtracting the power inputted from the power supply from the power required by the system and the power required by the OTG device, from the battery to the OTG device.  Jung discloses wherein in response to the power required by the system and the power required by the OTG device being greater than the power inputted from the power supply, the processor forwards the power inputted from the power supply to the system and the OTG device, and forwards power corresponding to power subtracting the power inputted from the power supply from the power required by the system and the power required by the OTG device, from the battery to the OTG device (Paragraph 63).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teachings of recognize an OTG device, as disclosed by Jung, and adapt the device of Park to allow and recognize an OTG device being connected and to provide charging to it.  

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT GRANT/Primary Examiner, Art Unit 2859